DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in FIG. 1A reference number “22a” does not appear to be pointing to a semi-circular profile, as “22a” is defined in the Specification.  Although on Page 3 of 15, and on Page 8 of 15, of the Remarks received March 2, 2021 it states a new FIG. 1A was submitted, no such figure was received so the previous objection is maintained.
The drawings are now also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the core, the first outer layer, the second outer layer, and a bottom plug having upstream seal surfaces (as in at least claim 6) that create a hydraulic seal with another device (as in at least claim 1) wherein the device is a float collar (as in at least claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities: reference number 14 has been defined as a bottom plug and the top plug.  Each reference number should only be defined using one term throughout the entirety of the Specification.  Appropriate correction is required.
Claim Objections
Claims 1, 4, 6-8, 11, 14 and 15 are objected to because of the following informalities: in claim 1, line 4 should be amended to end with --and--.  In claim 4, in line 3 “comprises” should be deleted.  In claim 6, line 2 should be amended to recite --the first seal surface and the second seal surface are s are the other device--.  In claim 11, in line 3 “comprises” should be deleted.  In claim 14, line 2 should be amended to recite --s are downstream seal .   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-14 and 17 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Claim 6 recites the limitations "the first seal surface" and “the second seal surface” both in line 2.  Claim 7 recites the limitation "the first and second seal surface" in line 2.  Claim 10 recites the limitation "the seal section" in lines 2-3.  Claim 13 recites the limitations "the first seal surface" and “the second seal surface” both in line 2.  Claim 14 recites the limitation "the first and second seal surface" in line 2.  Claim 17 recites the limitation "the seal section" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claims.
In claim 8, in line 7 it recites “the plug” which is unclear since two plugs have previously been defined in the claim; similarly, in line 10 it recites “the outer layer” which is unclear since two outer layers have previously been defined in the claim.  In claim 13, line 1 recites “the plug is a bottom plug” which is unclear because two plugs have already been defined in claim 8, so it is unclear which plug is referred to with “the plug” and if “a bottom plug” is the same or different from the bottom plug already defined in 
Consequently, claims 9, 11 and 12 are also rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite since they depend from claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 USC 102(a)(1) as being anticipated by Budde (US 6,561,270 B1).
As a note, while there appear to be several typographical errors in the Specification in Budde, the examiner considers all instances of “the top plug” in the Specification to be referring to “201” as shown in FIG. 3 and all instances of “the bottom plug” to be referring to “301” as also shown in FIG. 3.
Referring to claim 1: Budde teaches a plug for displacing cement in a downhole well environment, the plug comprising:

the seal surface having a first (left) profile and a second (right) profile formed therein, the first profile a semi-circular profile (209, on the left) or a line profile (208, on the left), the second profile a semi-circular profile (209, on the right) or a line profile (208, on the right);
wherein the seal surface creates a hydraulic seal with another device when under pressure (column 6, lines 36-45).
Referring to claim 4: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semi-circular profiles (placed end-to-end to form either the left half circle [i.e., the first profile] or the right half circle [i.e., the second profile] of 209).
Referring to claim 5: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semicircular profiles 209 (sections end-to-end) and a plurality of line profiles 208 (sections end-to-end).
Referring to claim 6: Budde teaches the plug is a bottom plug 301 and the first seal surface and the second seal surface are upstream seal surfaces and the other device is a float collar (column 6, lines 24-30).
Referring to claim 7: Budde teaches the plug is a top plug 201 and the first and second seal surfaces are downstream seal surfaces and the other device is a bottom plug 301 (column 6, lines 36-42).
Referring to claim 8: Budde teaches a method of displacing cement in a downhole well environment, the method comprising:
propelling a bottom plug 301 into the downhole well environment;
pumping cement into the downhole well environment above the bottom plug (column 6, lines 24-30);
forcing the cement through the bottom plug by propelling a top plug 201 into the downhole well environment above the cement (column 6, lines 31-45); and
creating a hydraulic seal between the plug and another device (column 6, lines 28-30 and 38-42);
wherein the bottom plug 301 comprises:
a core 315 having a first outer layer 302c and a second outer layer 307 encompassing a section of the core, the outer layer having a seal surface 308, 309;
the seal surface having a first profile and a second profile, the first profile a semi-circular profile (309, on the left) or a line profile (308, on the left), the second profile a semi-circular profile (309, on the right) or a line profile (308, on the right);
wherein the seal surface creates a hydraulic seal with another device when under pressure (column 6, lines 24-30).
Referring to claim 11: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semi-circular profiles (placed end-to-end to form either the left half circle [i.e., the first profile] or the right half circle [i.e., the second profile] of 309).
Referring to claim 12: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semicircular 
Referring to claim 13: Budde teaches the plug is a bottom plug 301 and the first seal surface and the second seal surface are upstream seal surfaces and the other device is a float collar (column 6, lines 24-30).
Referring to claim 14: Budde teaches the plug is a top plug 201 and the first and second seal surfaces are downstream seal surfaces and the other device is a bottom plug 301 (column 6, lines 36-42).
Referring to claim 15: Budde teaches a system for displacing cement in a downhole well environment, the system comprising:
a bottom plug 301 comprising a core 315 having a first outer layer 302c and a second outer layer 307 encompassing a section of the core, the second outer layer comprising a seal surface 308, 309 having at least one profile; and
the seal surface having a first (left) profile and a second (right) profile, the first profile a semi-circular profile (309, on the left) or a line profile (308, on the left), the second profile a semi-circular profile (309, on the right) or a line profile (308, on the right);
a top plug 201;
wherein the seal surface, in response to receiving the top plug, creates a hydraulic seal with at least one selected from a group comprising a landing collar (column 6, lines 24-30) and the top plug.
Referring to claim 18: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semi-circular 
Referring to claim 19: Budde teaches at least one selected from a group comprising the first profile and the second profile comprises a plurality of semicircular profiles 309 (sections end-to-end) and a plurality of line profiles 308 (sections end-to-end).
Referring to claim 20: Budde teaches the seal surface is at least one of an upstream seal surface and a downstream seal surface (column 6, lines 24-30 and 36-42; FIG. 3).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 USC 103 as being unpatentable over Budde, alone.
Referring to claims 2 and 3: While Budde teaches the first outer layer 202c is a modular insert (column 5, lines 32-43), it is known to make components, such as plugs (like 200, 201, or 301), out of rubber (column 3, lines 12-14), and that at least one selected from a group comprising the first profile and the second profile is integrated with the seal surface (FIG. 3), Budde does not specifically teach the first outer layer is a plastic insert or concrete, wherein the second outer layer and seal surface are made of molded rubber, wherein at least one selected from a group comprising the at least one first profile and the second profile is formed from the molded rubber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug taught by Budde to include the first outer layer is a plastic insert or concrete, the second outer layer and seal surface are made of rubber, and at least one selected from a group comprising the first profile and the second profile is formed from the rubber since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber taught by Budde to be molded rubber since molding is a very well-known method for forming components.
Referring to claims 9, 10, 16 and 17: While Budde teaches the first outer layer 302c is a modular insert (column 7, lines 12-16), it is known to make components, such as plugs (like 200, 201, or 301), out of rubber (column 3, lines 12-14), and that at least one selected from a group comprising the first profile and the second profile is integrated with the seal section (FIG. 3), Budde does not specifically teach the first outer In re Leshin, 125 USPQ 416.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rubber taught by Budde to be molded rubber since molding is a very well-known method for forming components.
 Response to Arguments
Applicant’s arguments, see page 9, filed March 2, 2021, with respect to one of the objections to the specification and the previous 35 USC 112 rejections have been fully considered and are persuasive.  One of the objections to the specification and the previous 35 USC 112 rejections have been withdrawn.  However, as also explained above, since a replacement FIG. 1A was not received, the drawing objection is maintained, as is the overlooked objection involving reference number 14 in the specification and the objection to claim 15.
Applicant's arguments filed regarding the claim rejections in view of Budde have been fully considered but they are not persuasive. Regarding the applicant’s arguments In re Leshin which discloses the equivalency of suitable materials for the present intended use.
Therefore, claims 1-20 stand rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


27 April 2021